DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Information Disclosure Statement
The Information disclosure statements (IDS) filed on 04/22/2020 and 10/16/2020 have been acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: second tape feeder 241A from Paragraph 0070 of the specification.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a component-mounting device that mounts components” in claim 1 line 4.
“a feeder specifying unit configured to specify…a tape feeder” in claim 2 line 2-3.
“a priority order setting unit that…sets a priority order of use of the tape feeder of the special type” in claim 4 line 3-7.
“a feeder arrangement setting unit configured to set tape feeder arrangement in the component feeding unit” in claims 8 and 15-19 in lines 3-7.
“a feeder tape changing unit that…is configured to change tape feeder arrangement set” in claim 9 line 2-5.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 1-3 recites the limitation “A feeder management device that manages selection of a tape feeder that feeds components stored in a component storage tape, the tape feeder being to be set at each set position defined for each component in a component feeding unit”. It is not sufficiently clear from the claim language how a single tape feeder can be set at “each” set position for a component feeding unit; further, it is not sufficiently clear how a single tape feeder can be set for “each” component in the component feeding unit, thereby rendering the claim indefinite because the metes and bounds of the claim are not sufficiently clear. Further, claim 1 and the dependent claims appear to disclose that the feeder management device manages the selection of a plurality of tape feeders rather than a single tape feeder as recited in claim 1 line 2-3; therefore the relationship between this single component feeder and the plurality of tape feeders that the feeder management device appears to manage are not sufficiently clear. For the purpose of examination, the examiner interprets this limitation to recite “A feeder management device that manages selection of a plurality of a tape feeders that each feed components stored in component storage tapes, the tape feeders to be set at each set position defined for each component in a component feeding unit”
Claim 1 line 8-9 recites the limitation “the tape feeder of the special type supplying the component storage tape easily”.  It is not sufficiently clear from the claim language in view of the specification what the metes and bounds of a tape feeder supplying a component storage tape “easily”, e.g. how does one determine is a tape feeder can supply a component storage tape easily?, if a tape feeder can feed a component tape at all is this considered easily?, etc., thereby rendering the claim indefinite because the metes and bound of the claim are not sufficiently clear. For the purpose of examination, the examiner interprets this limitation to mean that the special type supplies the component storage tape in a some manner.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 is an exact copy of claim 13 and therefore does not further limit the subject matter of claim 5 which claims 13 and 14 are dependent upon. The examiner suggests changing the dependency of claim 14 to be dependent upon claim 6 to overcome this rejection. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US 2018/0049354 to Honda in view of US 2010/0325860 to Maenishi.
As per claim 1, Honda discloses a feeder management device that manages selection of a tape feeder (see manual feeder devices 7 in Fig 1 and automatic feeder devices 9 in Fig 1-2) that feeds components stored in a component storage tape, the tape feeder being to be set at each set position (see slots S1-S9 in Fig 1) defined for each component in a component feeding unit of a component-mounting device (component mounting machine 1, Fig 1) that mounts components on a board (board K, Fig 1) to produce a component-mounting board, the feeder management device comprising:
[1] a memory (see mounting sequence data and component data in Fig 4 which are listed in the control device 16 as seen in Fig 1 and/or a control device being a host computer that is not shown in the figures; Para 0020, 0031, and 0034) configured to store information indicating, for each component, whether or not to use a tape feeder of a special type among a plurality of tape feeders different in method of supplying a component storage tape (see step S2 in Fig 3; Para 0035), the tape feeder of the special type supplying the component storage tape easily (automatic feeder devices 9 supplying components easily because the component tapes are automatically replenished with following tapes when preceding tapes are exhausted, Para 0025); and a feeder selection manager (a control device being a host computer not shown in the figures and/or control device 16, Para 0031) that, referring to the information, is configured to manage selection of a tape feeder for each component, the selection corresponding to each set position (see steps S2, S4, S5, and S7 in Fig 3, see Fig 4; Para 0034 and 0036-0043).

As per claim 1, Honda discloses that the memory includes information indicating whether or not to use the special type of tape feeder for each component (Para 0031 and 0034), but Honda does not explicitly disclose that the memory specifically stores this information in a list, however, Honda does disclose that the memory in configured to store information regarding the components and the feeders in the form of lists as seen in Fig 4 that shows that mounting sequence data including the component types and the corresponding number of mounting points of the component types, component data including the component types and the associated reel names and number of storage points for the component types, and workability evaluation data including the component types and the associated workability and priority of the component types all in the form of lists (see Fig 4). In light of this, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the current invention to modify the memory and/or the data stored within the memory of Honda to either include the information of whether or not to use the special type of feeder for each component in the lists provided in Fig 4 or include a separate dataset that lists whether or not to use the special type of tape feeder for each component with the reasonable expectation that this would allow for the feeder selection manager to quickly and easily perform step S2 in Fig 3 to determine if the components can be fed by an automatic feeder/special feeder or if the component has to be fed by a manual feeder that requires splicing.
Further, secondary reference, Maenishi discloses a similar component mounting system and feeder management system wherein a memory (mounting information storage unit 130, Fig 4-5) stores lists of information for each component type and whether the each component can have continued supply at component run-out or not (see Fig 12A and 12B that show the lists of information wherein in this case 1 means that the component has the ability to be spliced for continued supply and 0 means splicing is not possible for the component).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify the disclosure of Honda with the aforementioned teachings of Maenishi as to modify the memory to specifically store the information indicating whether or not to use a tape feeder of a special type (automatic feeder) among a plurality of tape feeders different in method of supplying a component storage tape using a list since such a modification would be within the skill of one of ordinary skill in the art and with the reasonable expectation that this would allow for the feeder selection manager to easily refer to the list information for managing selection of the tape feeder for each component.

As per claim 2, Honda discloses that the feeder selection manager (a control device being a host computer not shown in the figures and/or control device 16) includes a feeder specifying unit that specifies for each component what type of tape feeder is suitable for feeding each component based on the information (see steps S2, S4, S5, and S7 in Fig 3), that the tape feeders of each type are located in known set positions in the component feeding unit (see Fig 1 that shows that the automatic feeder devices 9 are arranged in slots SL4 and SL5), and that based on the information of which components are to be fed by which type of feeder, the feeder management device optimally assigns each component to tape feeder locations (see step S8 in Fig 3; Para 0047); and Maenishi discloses list information including a set position for each of the tape feeders (see cassette number/used cassette in the component information in Fig 5, 12A, and 12B). Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify the above combination of Honda and Maenishi with the further teachings of Maenishi as to modify the list information to further specify corresponding set positions for each component for the components to each be fed by the corresponding assigned tape feeder with the reasonable expectation that this would allow for a user to be able to easily reference the list information to learn the arrangement order of the components within the component feeding unit (Honda: Para 0047 line 1-7)

As per claims 3-6, Honda discloses the following limitations from claims 3-6:
 [3] wherein the plurality of tape feeders includes: a tape feeder (see automatic feeder devices 9, Fig 1-2) adopting a first supply method for fitting the tape feeder with a plurality of component storage tapes (see first component storage tape 85 and second component storage tape 86 in Fig 2) that are a preceding component storage tape that feeds components first and a component storage tape for replenishment that feeds components subsequently (Para 0025); and a tape feeder (see manual feeder devices 7, Fig 1) adopting a second supply method by which the component storage tape for replenishment is spliced to a rear end of the preceding component storage tape (Para 0030), and the tape feeder adopting the first supply method is the tape feeder of the special type (see step S5 in Fig 3).
 [4] wherein the feeder selection manager (a control device being a host computer not shown in the figures and/or control device 16) further includes a priority order setting unit that, when a number of the tape feeders of the special type among the plurality of tape feeders is smaller than a number of special components for which use of the tape feeder of the special type is permitted in the information, sets a priority order of use of the tape feeder of the special type to associate the priority order with each special component, and the feeder specifying unit allocates the tape feeder of the special type to the special component, according to the priority order (see Workability Evaluation Data table in Fig 4 that shows that components with a higher execution frequency are given priority to be allocated to the special type feeder, i.e. automatic feeder devices 9, and see steps S5 and S6 in Fig 3 that repeatably allocate the component with the highest priority order/highest execution frequency automatic feeder devices 9 as long as there are any automatic feeder devices 9 available and if there are extra components that can be fed by the automatic feeder devices 9 left, the components are then allocated to the manual feeder devices 7 instead in step S7; in other words, when a number of the automatic feeder devices 9 is smaller than the components that can be fed by the automatic feeder devices 9, the feeder selection manager allocates the components to the automatic feeder devices 9 according to the priority order until all of the automatic feeder devices 9 are accounted for; Para 0041)
 [5] wherein the priority order setting unit is configured to calculate a number of times of supply of the component storage tape for replenishment to the tape feeder adopting the first supply method that is the tape feeder of the special type, the number of times of supply varying depending on a volume of production of the component-mounting boards (see number of mounting point data, number of storage point data, and execution frequency s of splicing work data in Fig 4), and set the priority order in an order of the larger number of times of supply (see step S4 in Fig 3; Para 0036-0040).
 [6] wherein the priority order setting unit is configured to calculate the number of times of supply, based on a number of the special components mounted on one of the component-mounting boards (see number of mounting point data in Fig 4; Para 0037), or on a number of the special components mounted on the component-mounting boards produced per a unit period.

As per claims 10 and 20, Honda discloses a component-mounting system comprising:
[10] a component-mounting device having a component feeding unit (see pallet 5, Fig 1) in which a set position of a tape feeder (see manual tape feeder devices 7 and automatic tape feeder devices 9 in Fig 1) is defined for each component (see slots SL1 through SL9 in Fig 1), the tape feeder feeding components stored in a component storage tape (see first component storage tape 85 and second component storage tape 86, Fig 2).
As per claims 10 and 20, the combination of Honda and Maenishi disclose the feeder management device that manages selection of a tape feeder to be set at each set position according to claims 1 and 2 respectively (see above rejection of claims 1 and 2).

Claims 7-9 and 11-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US 2018/0049354 to Honda in view of US 2010/0325860 to Maenishi in further view of US 2004/0080897 to Kodama.
As per claims 7 and 11-14, Honda discloses determining specifying result information indicating a result of specifying a tape feeder to each component created by the feeder specifying unit (see steps S2, S4, S5, and S7 in Fig 3; see Fig 4; Para 0047), but Honda does not explicitly disclose that this result is displayed. However, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to display the specifying results in some manner in order allow for an operator to acquire this information who would then use the information to assemble components and feeders on the component feeding unit as determined as would be readily understood by one of ordinary skill in the art.
Further, third reference, Kodama discloses a similar component mounting system and feeder management system wherein a display (display 136, Fig 8) is used to display setting data indicating a feeder setting position, the feeder name, and the component to be supplied by the feeder to an operator who then uses the information to load the feeders and components as displayed (Para 0203).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify the  above combination of Honda and Maenishi with the aforementioned teachings of Kodama as to add a display configured to display specifying result information indicating a result of specifying a tape feeder for each component created by the feeder specifying unit since this would be within the skill of one of ordinary skill in the art and with the reasonable expectation that this would allow for an operator to then assemble the feeders and components within the component feeding unit in accordance with the specifying result information (Kodama: Para 0203) thereby reducing assembling errors by the operator.

As per claims 8 and 15-19, Honda discloses the following limitations:
wherein the feeder selection manager (a control device being a host computer not shown in the figures and/or control device 16) further includes a feeder arrangement setting unit configured to set tape feeder arrangement in the component feeding unit, referring to a result of specifying a tape feeder for each component, the result of specifying a tape feeder being given by the feeder specifying unit (see steps S2, S4, S5, and S7 in Fig 3 that show the steps of assigning each of the components to a feeder and step S8 in Fig 3 that shows the step optimizing the assignment of the components to the feeders and the feeders positions within the component feeding unit; Para 0047)

As per claim 9, Honda discloses the following limitations:
[9] wherein the feeder selection manager further includes a feeder type changing unit that, taking account of efficiency of production of the component-mounting board by the component-mounting device, is configured to change tape feeder arrangement set by the feeder arrangement setting unit into arrangement in which a tape feeder type is changed (see Para 0047 that discussed the optimization process for changing the locations of the manual feeding devices 7 and the automatic feeding devices 9 within the component feeding unit to be optimized, wherein various techniques of doing this optimization are known in the art).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 2 PM Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729